Citation Nr: 1015024	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) by a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A neck disorder is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include an in-service fall, and arthritis did not manifest 
within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A.    §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.    
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.

A July 2007 letter, sent prior to the initial unfavorable RO 
decision issued in September 2007, advised the Veteran of the 
information and evidence necessary to substantiate his 
service connection claim.  Additionally, such letter informed 
the Veteran of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  The Board notes that the July 2007 letter 
also advised the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The duty to assist also includes 
obtaining a medical examination or opinion when necessary to 
decide the claim.  In the instant case, the Veteran was 
afforded a VA examination in November 2009 in order to 
adjudicate his service connection claim.

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp 2009); 
38 C.F.R.   §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran's service treatment records show that he was 
hospitalized in April 1944 for pneumonia.  Records indicate 
that during such treatment, the Veteran became extremely 
frightened, developed moderate hysteria, jumped out of a 
window of the hospital, and fell on his head.  Records 
indicate that the Veteran was put back to bed, without 
apparent ill effects.  Service treatment records dated in 
January 1945 indicate that the Veteran was examined and found 
physically qualified for duty.  Report of Physical 
Examination dated in October 1945 and conducted for the 
purpose of separation from service indicates that the Veteran 
exhibited a normal spine, neck, and extremities.  

Because the Veteran's service treatment records are silent 
for diagnosis of a neck condition, or a combination of 
manifestations sufficient to identify such, the Board finds 
that there was no evidence of a chronic condition at 
separation.  Thus, continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R.   § 3.303(b).

The Veteran's VA treatment records associated with the claims 
file demonstrate that he complained of neck pain, and 
following x-ray examination and magnetic resonance imagining 
(MRI), was diagnosed with multilevel cervical spondylitis.  
During many instances of treatment, the Veteran reported that 
he managed his neck pain with topical rubs and over-the-
counter medication.  While the Veteran, beginning in April 
2009, reported a history of an in-service neck injury during 
instances of VA treatment, there is no evidence in the 
Veteran's claims file indicating that any treatment provider 
found a relationship between his neck disorder and his period 
of service.

On VA examination in November 2009, the examiner noted that 
she had reviewed the Veteran's claims file.  The examiner 
noted that the Veteran's VA treatment records were silent for 
complaints of neck pain until May 2004.  The examiner noted 
that at that time, the Veteran complained of neck pain over 
seven days and reported that he had been told two or three 
years prior that he had a little disintegration and arthritis 
of the neck and was given a soft collar.   The examiner noted 
that additional treatment records dated in May 2004 indicate 
that the Veteran complained of a two-year history of neck 
pain, probably due to a heavy lifting incident.  The examiner 
also noted that she reviewed the Veteran's service treatment 
records, including records reflecting his April 1944 fall 
from a window. 

The Board notes that the Veteran's claims file contains hard 
copy of VA treatment records beginning in August 2007.  At 
the time of the November 2009 VA examination, however, the 
examiner had access to electronic files reflecting additional 
VA treatment.  The examiner provided a recitation of the 
relevant treatment records contained in the electronic files.  
Significantly, the examiner reported that May 2004 
represented the first occasion of treatment upon which the 
Veteran reported neck pain.  Thus, the Board may rely upon 
the examiner's recitation of the relevant treatment records.  

On physical examination in November 2009, the Veteran 
reported that his neck disorder began at least 20 years 
previously.  He indicated that he took prescription pain 
medication daily and that his neck ached and felt stiff.  The 
Veteran stated that he believed his neck disorder caused him 
to have headaches.  Subsequent to physical examination and x-
ray examination revealing multilevel cervical spondylitis, 
the examiner diagnosed the Veteran with degenerative disease 
of the cervical spine.  

In November 2009, the VA examiner opined that the Veteran's 
degenerative disease of the cervical spine is unlikely 
related to or had its onset during service, to include his 
in-service fall.  The examiner reasoned that there was no 
evidence of any chronicity in service or after military 
service as the Veteran was not diagnosed with arthritis of 
the neck until 2004.  She further noted that additional x-
rays revealed osteoarthritis in his bilateral knees and hips 
as well as his lumbar spine.    

Based on the preceding evidence, the Board finds that the 
Veteran has a current diagnosis of degenerative disease of 
the cervical spine.  As such, the Board has first considered 
whether service connection is warranted on a presumptive 
basis.  However, the evidence of record reflects that the 
Veteran's neck disorder, including findings of arthritis, was 
first diagnosed in 2004, more than 60 years after his 
separation from service.  The Veteran is thus not entitled to 
service connection on a presumptive basis because arthritis 
did not manifest to a compensable degree within one year 
following his separation from service.

Relevant to the question whether the Veteran's neck disorder 
is directly related to his military service, it is not 
disputed that he fell from a window and landed on his head 
during service in April 1944.  However, the competent and 
probative evidence of record fails to show that the Veteran's 
neck disorder is related to any disease, injury, or incident 
of military service, including his April 1944 fall.  In this 
regard, while the Veteran is competent to testify that he had 
neck pain during and after his military service, the Board 
finds that such statements are outweighed by the remainder of 
the evidence of record.

Specifically, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnoses relevant 
to a neck disorder, including report of physical examination 
on separation.  Moreover, the Board observes that the first 
medical evidence demonstrating complaint of neck pain is 
dated in May 2004.  In noting this fact, the Board is also 
cognizant that neck pain is a disorder capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, as indicated previously, the Board finds that the 
Veteran's claim that he has experienced neck pain during and 
since service to be outweighed by the remainder of the 
evidence of record, specifically the fact that he never 
reported experiencing neck pain during service and the 
November 2009 VA opinion disassociating his neck disorder 
from his military service.

Additionally, while the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a Veteran's lay evidence, the lack of such records 
does not, in and of itself, render lay evidence not credible.  
The Board, however, finds that the fact that the Veteran's 
post-service treatment records are negative for any 
complaints referable to neck pain for approximately 60 years 
after his service discharge to be persuasive evidence against 
his claim.  Buchanan, supra.

In light of the foregoing, the Board finds that, while the 
Veteran is competent to report experiencing neck pain during 
and after his military service, such statements are 
outweighed by the remainder of the evidence of record.  
Moreover, there is no competent and probative evidence that 
the Veteran's neck disorder is related to his military 
service.  

The Board notes that the Veteran has contended on his own 
behalf that his current neck disorder is related to his 
military service.  However, the Veteran is not competent or 
qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr, supra; Layno, supra; Espiritu, 
supra.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones, supra; Espiritu, supra.  In 
this regard, the Veteran, as a layperson, lacks the 
competency to opine on the etiological cause of his current 
neck disorder. Moreover, to the extent that he has contended 
a continuity of symptomatology of neck pain since service, 
the Board finds that the probative value of such allegation 
is outweighed by the November 2009 VA opinion disassociating 
his neck disorder from his military service.  Therefore, 
there is no competent and probative evidence linking the 
Veteran's neck disorder to any disease, injury, or incident 
of service, including his April 1944 fall.  

In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a neck 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a neck disorder is denied.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


